Citation Nr: 0841032	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to service connection for a bilateral 
shoulder condition with numbness in arms.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to 
December 1969 and October 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In a June 2002 rating decision, the RO, inter alia, denied 
service connection for refractive error and residuals of a 
head injury.  In a September 2004 rating decision, the RO 
granted service connection for bilateral hearing loss at a 
noncompensable disability rating and for restrictive lung 
disease with chronic shortness of breath and dyspnea on 
exertion at a 30 percent disability rating.  In a June 2005 
rating decision, the RO denied service connection for 
depression as secondary to residuals of a head injury.  In a 
September 2005 rating decision, the RO denied service 
connection for degenerative changes of the cervical spine and 
a bilateral shoulder condition with numbness in the arms.  
The veteran timely perfected appeals for all of these issues.

In written correspondence dated in November 2006, the veteran 
withdrew his appeal of the issues of entitlement to service 
connection for 
residuals of a head injury, depression secondary to residuals 
of a head injury and refractive error, and the issues of 
evaluation of initial ratings for hearing loss and 
restrictive lung disease.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2007). 

The veteran filed his current claim for residuals of a head 
trauma later in November 2006, and in May 2007, the RO, inter 
alia, declined to reopen veteran's claim for entitlement to 
service connection for residuals of head trauma.  

As such, the issues presently before the Board are 
entitlement to service connection for degenerative changes of 
the cervical spine and a bilateral shoulder condition with 
numbness in the arms and whether new and material evidence 
has been received to reopen the veteran's claim for 
entitlement to service connection for residuals of head 
trauma.  

The veteran testified at a videoconference hearing in before 
the undersigned Veterans Law Judge in July 2008; the 
transcript has been associated with the record. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's degenerative changes of the cervical spine are 
related to service.

2.  There is no competent medical evidence showing that the 
veteran has a bilateral shoulder condition with numbness in 
the arms that is related to service.

3.  A June 2002 rating decision denied service connection for 
residuals of a head injury; the veteran submitted a notice of 
disagreement (NOD) with the decision and perfected his 
appeal, but withdrew his appeal before it reached the Board 
for appellate review; therefore, that decision is final.

4.  Evidence added to the record since the June 2002 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for residuals of a head injury.





CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine were not 
incurred in, or aggravated by, active military service, nor 
can degenerative changes be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).   

2.  A bilateral shoulder condition with numbness in the arms 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).   

3.  The June 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.204(c), 20.302, 20.1103 (2007).

4.  New and material evidence has not been received since the 
June 2002 rating decision sufficient to reopen the veteran's 
claims for service connection residuals of a head injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters sent to the appellant in March 2005 and February 2007 
satisfied the duty to notify regarding the veteran's service 
connection claims and his claim to reopen, respectively.  
These letters fully addressed all notice elements and were 
sent prior to the initial AOJ decision on these matters.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  

In terms of the veteran's claims for entitlement to service 
connection for degenerative changes of the cervical spine and 
a bilateral shoulder condition with numbness in the arms, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims  (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until May 2006, such error was harmless 
given that service connection for degenerative changes of the 
cervical spine and a bilateral shoulder condition with 
numbness in the arms is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in February 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records from the 
veteran's duty in the Tennessee Air National Guard, VA 
medical records and examination reports, the veteran's 
hearing transcript and lay statements have been associated 
with the record.  The veteran' service treatment records from 
his first period of active duty from June 1966 to December 
1969 are not in the claims file.  Board notes that the RO 
made several attempts to obtain these records but was 
unsuccessful.  The NPRC informed the RO that further attempts 
to obtain these records would be futile.  In addition, the 
veteran attempted to obtain these records and was informed 
that they were unavailable.  The Board finds that the duty to 
assist in obtaining the veteran's service treatment records 
has been fulfilled.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In terms of the veteran's claims to reopen, the duty to 
provide a medical examination or obtain a medical opinion 
applies only when a decision has been made to reopen a 
finally decided case.  In the present case, the June 2002 
rating decision will not be reopened, and, therefore, the 
duty to provide a medical examination does not apply.

Regarding the veteran's claims for entitlement to service 
connection for degenerative changes of the cervical spine and 
a bilateral shoulder condition with numbness in the arms, the 
veteran was not provided with examinations for these claims.  
The Board finds that this is appropriate for the following 
reasons.  The veteran's service treatment records beginning 
in June 1970 reflect that he was in an automobile accident in 
December 1969 in which he suffered a simple left scalp 
laceration.  The veteran contends his current neck and 
shoulder problems stem from this accident.  Even though the 
veteran's service treatment records for his active duty 
period from June 1966 to December 1969 are not of record, the 
veteran's National Guard annual examination reports beginning 
in June 1970 and continuing through September 1989 are part 
of the record and do not reflect a neck or shoulder disorder.  
Post-service records do not show treatment for the veteran's 
neck and shoulder until October 2000, after he reported that 
he hurt his neck and shoulder at work.  The Board 
acknowledges that the veteran has submitted two opinions 
linking his neck and shoulder disorders to the automobile 
accident in service.  However, as the Board will address 
later in this decision, these opinions are not competent to 
indicate that there may be a link between his time in service 
and his current neck and shoulder disorders.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that the injuries he sustained in his in-
service December 1969 motor vehicle accident led to his 
current neck and shoulder problems and that they should 
therefore be service-connected.

The veteran's Reports of Medical Examination in June 1970, 
November 1974 and November 1078 and his Reports of Medical 
History in November 1975 and November 1978 reflect that the 
veteran had a history of an automobile accident in December 
1969 in which he sustained a simple left anterior scalp 
laceration without unconsciousness or skull fracture; 
however, these records do not reflect any shoulder or neck 
problems.  The veteran's service treatment records include 
the veteran's annual examination reports for the National 
Guard from June 1970 through September 1989.  None of these 
records reflect any complaints of or treatment for neck or 
shoulder problems.  The veteran's retirement Report of 
Medical Examination does not show any diagnosis of a neck or 
shoulder disorder.

A July 1999 VA medical record shows that the veteran reported 
that he had an automobile accident in service and had 
sustained a head laceration.  Upon examination, he had no 
joint problems and good range of motion, with motor strength 
bilaterally at 5+ and no focal motor sensory deficit.  There 
was no mention of a neck or shoulder disorder by the veteran 
or the examiner.  In October 2000, the veteran reported to a 
VA examiner that he had pain in his neck and shoulders that 
had begun a week prior.  He reported that he was a truck 
driver and had strained his shoulder when pulling something 
heavy.  He had tenderness in the neck and shoulders.  A 
contemporaneous x-ray report showed mild spondylosis of the 
cervical spine.  January 2001 VA medical records show that 
the veteran reported an injury at work with pain in his neck 
and across the upper posterior right shoulder with some 
radicular pain in his right arm.  The examiner noted that the 
initial symptoms had begun in October 2000, as a result of an 
unexplained progressive onset unrelated to any known history 
of trauma or other circumstances, but that it was exacerbated 
when he attempted to catch a 50 pound box at work.  A 
December 2003 VA medical record shows that the veteran had 
degenerative disc disease with referred pain and intermittent 
nerve root impingement, which was resolving.  It was noted 
that he had shoulder pain and was unable to grip with his 
right hand at times.

A February 2005 VA medical record shows that the veteran 
reported no recent injury but that he was in an automobile 
accident in December 1969 while still in the service where he 
hit his head on the windshield.  He indicated that he had 
some neck and arm pain ever since but that it was getting 
worse as he got older.  The examiner assessed right neck and 
shoulder pain with muscle spasms in shoulder.  She opined 
that this was likely due to degenerative joint disease in the 
neck due to the previous injury while the veteran was in the 
service.  A contemporaneous x-ray report of the veteran's 
cervical spine reveals muscle spasm and minimal 
osteoarthritis.  

A March 2005 magnetic resonance imaging (MRI) study revealed 
disc desiccation and endplate degenerative changes notes at 
all levels, most prominent at C5-6, minimal grade I 
anterolisthesis of C2 on C3 and C3 on C4, a small, midline 
disc protrusion at C3-4 was causing the flattening of the 
anterior surface of the cord at that level, and disc ridge 
complex at C4-5 and C5-6 was causing mild central canal 
stenosis and mild bilateral foraminal narrowing.  

A statement signed in April 2005 reflects a VA examiner's 
opinion that the veteran neck and right shoulder problems 
were at least as likely as not related to his head injury in 
service. 

As noted above, the veteran contends that his neck and 
shoulder conditions are the result of a December 1969 
automobile accident in service, and that he has suffered neck 
and shoulder pain since that time.  The Board notes that the 
February 2005 VA examiner opined that the veteran's neck and 
shoulder pain with muscle spasms was likely due to 
degenerative joint disease in the neck due to the previous 
injury while the veteran was in the service.  In addition, 
the April 2005 statement reflects a VA examiner's opinion 
that the veteran neck and right shoulder problems were at 
least as likely as not related to his head injury in service.  
As it does not appear that these examiners reviewed the 
veteran's claims file, these opinions are based on the 
veteran's lay statements concerning his in-service neck and 
shoulder injuries and residuals thereof.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering his contentions in order to make a 
medical diagnosis, but instead is offering these statements 
for the purpose of establishing the in-service neck and 
shoulder injuries and the residuals.  He is competent to do 
so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's service medical records do not reflect the 
occurrence of any neck or back disorders resulting from this 
December 1969 in-service automobile accident.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.

In the present case, although the veteran has reported that 
he had neck and shoulder injuries and residuals that began in 
service and eventually led to his current condition, his 
National Guard annual examination reports, which begin 
immediately following his discharge from active duty and 
continue through 1989, do not reflect a diagnosis of or 
treatment for neck or shoulder disorder.  Treatment is not 
indicated until October 1990.  In addition, while the veteran 
has indicated to VA examiners that his neck and shoulder pain 
began in the service, he indicated to the October 2000 and 
January 2001 examiners that his neck and back pain began 
recently from a work-related injury.  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a neck or shoulder injury in service or 
of treatment for worsening symptoms after active duty service 
to be more persuasive than the recollection of symptoms in 
the distant past.  As such, the veteran is not found to be 
credible in relating a history of neck and back injuries 
while in service leading to his current condition.  There is 
simply no medical evidence to support these contentions; in 
fact, the results of the veteran's annual examinations 
indicated a normal musculoskeletal examination.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  The February and April 2005 VA examiners 
opined that the veteran's neck and shoulder pain was likely 
due to the in-service injury; however, these opinions are 
based entirely on the veteran's self-reported medical 
history, which, for the reasons cited above, is not 
considered to be credible based on the evidence of record.  
The record itself does not reflect any neck or shoulder 
conditions during active duty or during his time in the 
National Guard.  Overall, the preponderance of the evidence 
is against the veteran's claim that his current neck and 
shoulder conditions are a result of the automobile accident 
while he was in service.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current neck or shoulder disorders 
and active service.  In fact, it appears that the veteran has 
not been diagnosed with a shoulder disorder, but has been 
treated for shoulder pain only.  The Board notes that pain is 
not a separate disability for VA disability compensation 
purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the cervical spine, and that 
arthritis is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the veteran's degenerative joint disease 
of the cervical spine manifested to a compensable degree 
within one year of his discharge, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

As noted, the veteran has contended he suffered neck and 
shoulder disorders as a result of his in-service automobile 
accident.  However, even if these statements were considered 
credible, they are not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Claim to reopen - residuals of a head injury

The Board will now consider whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a head injury (claimed as head cut open and 
stitches).  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a June 2002 rating decision, the veteran's claim for 
service connection for residuals of a head injury (claimed as 
head cut open and stitches) was denied.  It was determined 
that, while there was sufficient evidence of treatment in 
service for a head injury, no permanent or residual or 
chronic disability subject to service connection is shown by 
medical records or demonstrated by evidence following 
service.  The veteran submitted a notice of disagreement with 
the decision and perfected his appeal, but withdrew his 
appeal before it reached the Board for appellate review.  The 
Board notes that the withdrawal of an appeal will be deemed a 
withdrawal of the notice of disagreement and the Substantive 
Appeal, if filed.  The withdrawal is effective once it is 
received by VA.  38 C.F.R. § 20.204 (b)(c).  Therefore, the 
June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  The veteran filed to 
reopen the claim in November 2006 and has perfected an appeal 
to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in June 2002.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the June 2002 rating 
decision consists of private medical records reflecting 
treatment for the veteran's various health issues from 
January 1987 through October 1998, VA medical records showing 
treatment for the veteran's various health issues from July 
1999 through October 2001, May 2002 through December 2004, 
January 2005 through January 2006 and April 2007 through 
November 2007, private medical records dated in October 2006 
reflecting treatment for the veteran's hearing loss, the 
veteran's testimony and his lay statements.
 
Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the June 2002 decision, they are 
considered new evidence.  However, none of the records in the 
claims file provide the needed evidence that the veteran has 
current residuals of in-service head trauma incurred while on 
active duty.  The medical records show ongoing treatment for 
the veteran's various health problems, but none of these 
records show any residuals of head trauma, including any 
neurological disorders related to a head injury.  At his 
hearing, the veteran testified concerning the details of the 
December 1969 automobile accident; however, the incurrence of 
the accident was established in the record at the time of the 
June 2002 rating decision.  The evidence added to the record 
since the final decision does not provide the missing element 
that the veteran has current residuals of head trauma in 
service.  Therefore, these records and statements are not 
material since they do not provide an unestablished fact 
necessary to substantiate the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since June 2002 raises 
a reasonable possibility of substantiating the claim, it is 
not new and material evidence.  The Board therefore must deny 
the application to reopen a claim of entitlement to service 
connection for residuals of a head injury (claimed as head 
cut open and stitches) and the June 2002 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  







ORDER

Service connection for degenerative changes of the cervical 
spine is denied.

Service connection for a bilateral shoulder condition with 
numbness in arms is denied.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for residuals of a 
head injury is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


